Title: To Thomas Jefferson from Henry Knox, 29 March 1801
From: Knox, Henry
To: Jefferson, Thomas



My Dear Sir
Boston March 29. 1801.

Among the most perplexing, and thankless acts of your high station will be that of appointments to offices. You will be assailed by all sorts of arguments by applicants to obtain their ends; and even with all possible caution and wisdom errors may be committed. I ask pardon for these observations which I am persuaded have already  occurred in full force, and also for the trouble I am about giving you. Perhaps were a secretary of the navy appointed, I should not in this instance have intruded.
It has been suggested that it is probable that a new appointment of Naval Agent will be made for this department. I know not how true this may be, but on condition that it should be so, I beg leave to suggest the name of my particular friend General Henry Jackson as one highly worthy to fill the office. He possessed it before the person who now holds it, and was superseded by some management in the year 1798.
Under the direction of General Jackson the Constitution was built, one of the finest frigates floating on the Ocean. Abundant and perfect evidence could be adduced of his zealous industry, oeconomy, and integrity in the performance of that business. Indeed his competence in all respects to execute the duties of the station cannot be questioned with propriety. I shall only add that if another appointment should be made, I shall gratefully acknowledge the favor, if it be given to General Jackson.
I am my dear Sir with great attachment and respect Your obedient humble Servant

H Knox

